  Case 3:19-cv-00120-X Document 41 Filed 04/06/20                 Page 1 of 12 PageID 365




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS


 MONICA ABBOUD, individually and on
 behalf of all others similarly situated,

                        Plaintiff,                   Case No. 3:19-cv-00120-

 v.                                                  PLAINTIFF’S REPLY IN SUPPORT
                                                     OF MOTION FOR CLASS
 AGENTRA, LLC, a Texas limited liability             CERTIFICATION
 company,

                        Defendant.




       I.      INTRODUCTION

       Defendant Agentra, LLC’s (“Defendant” or “Agentra”) Opposition to Plaintiff Monica

Abboud’s (“Plaintiff” or “Abboud”) Motion for Class Certification attacks both proposed

Classes. As it relates to the Text Class, Agentra attacks the predominance element only, claiming

that Plaintiff supposedly cannot “demonstrate a viable theory class-wide proof” as it relates to

consent. (Dkt. 39 at 9.) As for the Agent Class, Agentra’s attack is broader; supposedly

certification is defeated here because Agentra has no way to tell if an agent called to promote

Agentra’s products, Agentra’s database does not show whether a person was called on their

cellphone, and Agenta does not know what dialing equipment its agents used. (Dkt. 39 at 5-8.)

       None of these assertions has merit. As for the Text Class, Agentra’s response rests on one

primary issue: the supposed need for individual inquiries into whether each Class member

provided prior express consent. Fortunately for Plaintiff and the members of the Text Class, no

individual issues predominate here. That is, Agentra supposedly obtained consent from all class

members using the exact same course of conduct: its practice of supposedly having its sales


                                                 1
  Case 3:19-cv-00120-X Document 41 Filed 04/06/20                  Page 2 of 12 PageID 366




agents advise consumers that they will receive a text message or email from Agentra in order to

sign Agentra’s agreement. (Dkt. 39 at 10.) As such, this is not a case where consent was

supposedly obtained in different ways. Rather, each member of the class and Plaintiff provided

alleged prior express consent through the exact same corporate practice. In other words, this is a

textbook class action and Agentra’s efforts to defeat predominance fail. And relatedly, aside

from describing its process for securing consent to send the text messages at issue that it (self-

servingly) claims it utilized, Agentra hasn’t produced a single piece of evidence suggesting that

any members of the proposed class actually provided prior express consent to receive its texts.

Instead, Agentra makes vague assertions about the possibility of consent. In reality, Defendant

failed to maintain adequate records to evidence the supposed consent it claims it obtained—class

action defendants should not be able to skirt liability by keeping shoddy business records.

       Indeed, by stating that for the issues of prior express consent “Plaintiff cannot

demonstrate a viable theory of class-wide proof” (dkt. 39. at 9), Agentra misapplies its own

burden. That is, consent is an affirmative defense, on which Agentra bears the burden of proof.

At the class certification stage, Abboud only bears a burden to demonstrate that the claims and

defenses are capable of resolution on a class basis using common evidence. That is precisely the

case here. With a single stroke, the Court can adjudicate the claims of each person who received

Agentra’s texts where Agentra supposedly obtained consent via its standard practice of obtaining

such supposed oral consent via its agents. Because Agentra treated Plaintiff and members of the

proposed class in an identical manner, Plaintiff has plainly met her burden to demonstrate that all

claims and defenses are capable of resolution on a class basis. For everyone the question will be

whether Agentra’s process was sufficient.



                                                  2
      Case 3:19-cv-00120-X Document 41 Filed 04/06/20               Page 3 of 12 PageID 367




         As for Agentra’s arguments regarding the Agent Class, they similarly fall flat. Proving

phone service type is simple, Agentra’s 1Enrollment data regarding consumers who were input

into the database is a sufficient launching point and can be supplemented by class member

declarations and other third-party evidence, and the question of whether Agentra’s agents’

dialers constitute automatic telephone dialing systems is a common question for the class.

         As such, and as explained further below, the Court should certify the Classes here.

II.      ARGUMENT

         A. The predominance requirement is plainly met for the Text Class.

         For its only argument against certification of the Text Class, Agentra contends that

Abboud cannot satisfy the predominance requirement because, according only to Agentra,

individualized inquiries are needed across the Class on the issue of prior express consent. (Dkt.

39 at 9-10.) This contention is incorrect.

         “Courts determine whether issues of individualized consent defeat commonality and

predominance in a TCPA on a case-by-case basis after evaluating the specific evidence available

to prove consent.” Buonomo v. Optimum Outcomes, Inc., 301 F.R.D. 292, 298 (N.D. Ill. 2014).

Furthermore, when it comes to the issue of consent, “[f]actual variations amongst class members'

claims, however, do not necessarily defeat class certification as long as the representatives

claims are based on the same course of conduct and legal theory as the class as a whole.” G.M.

Sign, Inc. v. Finish Thompson, Inc., No. 07 C 5953, 2009 WL 2581324 *5 (N.D. Ill. Aug. 20,

2009) (emphasis added) (citation omitted); see also Palm Beach Gold Center-Boca, Inc. v.

Sarris, 311 F.R.D. 688, 699 (S.D. Fla. 2015) (“the Court finds that common issues predominate

over any individual issues that may arise. The facts necessary to establish liability relate to



                                                  3
  Case 3:19-cv-00120-X Document 41 Filed 04/06/20                  Page 4 of 12 PageID 368




Defendant's common course of conduct and the transmissions of the faxes, and not to issues with

individual class members.”) (emphasis added).

       The case of Dr. Robert L. Meinders D.C., Ltd v. Emery Wilson Corporation (hereafter

“Emery Wilson”), in which the court found predominance was met based on a common course of

conduct of sending faxes, is instructive. Case No. 14-cv-596-SMY-SCW, 2016 WL 3402621 *7

(S.D. Ill. June 21, 2016). In Emery Wilson, the defendant maintained “a customer contact

database known as the ‘central file’ containing customer information.” Id. at *1. Further,

Defendant “contend[ed] that its employees were trained to obtain consent prior to faxing

advertisements.” Id. Additionally, Emery Wilson’s “unwritten policy is to obtain verbal consent

to send faxes. [Defendant] did not regularly maintain copies of materials sent to customers, notes

regarding which faxes were sent, or documentation of the consent allegedly obtained.” Id. at *2.

       This is precisely the case here. Agentra claims that it had prior express consent to send

text messages to Abboud and the other members of the Text Class pursuant to an internal policy,

apparently unwritten, that requires agents to obtain consent prior to Agentra sending text

messages. However, just as in Emery Wilson, Agentra failed to maintain records of its alleged

consent; instead, it bases its consent defense on its internal policy. This lack of documentation—

which as further explained below cannot be the basis for denial of class certification—means that

when given the opportunity at trial to present its consent defense, Defendant’s evidence will be

identical for each and every class member: a description of its policy.

       Agentra relies heavily on Gene And Gene LLC v. BioPay LLC, 541 F.3d at 328 (5th Cir.

2008) as supposed support for its contention that a class cannot be certified here. In Gene, the

Fifth Circuit declined to certify a class because the class involved multiple sources of consent.



                                                 4
  Case 3:19-cv-00120-X Document 41 Filed 04/06/20                  Page 5 of 12 PageID 369




See Gene And Gene LLC v. BioPay LLC, 541 F.3d at 328 (5th Cir. 2008) (“the evidence shows

that BioPay culled fax numbers from purchased databases but also periodically culled fax

numbers from various other sources.”). Here, of course, Agentra cannot show a variety of

consent sources; instead, Agentra procured supposed permission in the exact same way: by

instructing its agents to secure verbal consent before inputting consumer information into

Agentra’s 1Enrollment portal. The fact that Agentra has various different agents is a red-herring:

what matters is that consent is supposedly obtained in a uniform manner—not what the specifics

of the individual conversations were. Accordingly, Agentra’s interpretation of and reliance on

Gene is misplaced.

       Moreover, if Agentra has failed to maintain appropriate records of consent prior to

sending text messages, that is not a basis for escaping certification. As courts faced with such

defenses have explained, “issues of individualized consent predominate when a defendant sets

forth specific evidence showing that a significant percentage of the putative class consented to

receiving calls on their cellphone.” Jamison v. First Credit Services, Inc., 290 F.R.D. 92, 106-

107 (N.D. Ill. 2013) (emphasis added). Conversely, “if the defendants fail to set forth this

specific evidence and instead only make vague assertions about consent, then individualized

issues regarding consent will not predominate over common questions of law or fact so as to

prevent class certification.” Id. at 107. Furthermore, courts have repeatedly found that a

Defendant’s own failure to maintain adequate records cannot be the basis for avoiding class

certification. See also Birchmeier v. Caribbean Cruise Line, Inc., 302 F.R.D. 240, 250 (N.D. Ill.

2014) (“[D]efendants are essentially arguing that the contours of the class should be defined by

defendants' own recordkeeping. . . . Doing this . . . would create an incentive for a person to



                                                 5
   Case 3:19-cv-00120-X Document 41 Filed 04/06/20                   Page 6 of 12 PageID 370




violate the TCPA on a mass scale and keep no records of its activity, knowing that it could avoid

legal responsibility for the full scope of its illegal conduct.”).

        As explained in Emery Wilson, “a helpful rule that can be extracted from TCPA cases

regarding whether issues of individualized consent predominate over common questions of law

or fact is that “individualized consent predominate when a defendant sets forth specific evidence

showing that a significant percentage of the putative class consented.” 2016 WL 3402621 at *1.

Further, regarding the lack of records, the court reasoned that:

        Although Sterling has provided some evidence that class members may have
        consented to receiving fax advertisements, this evidence is far from overwhelming.
        That evidence includes the affidavits of twelve clients (out of a class of potential
        thousands) attesting to providing Sterling prior express consent for fax transmittals
        and the testimony of two Sterling employees that consent was routinely elicited
        prior to sending fax transmittals. Sterling also contends that there is no way to
        determine consent due to lack of record keeping. However, Sterling may not rely
        on its own failure to obtain and retain records of who consented to receiving fax
        advertisements in order to defeat class certification in this matter.

Id. at *6.

        Applied here, Agentra claims that it secures oral consent via its agents to send the text

messages. The reality for Agentra is that it failed to maintain adequate records to support such

contentions. Indeed, Agentra fails to produce any actual evidence that even a single potential

class member gave prior express consent. As a result, Agentra is left with only its supposed

internal policy as a defense—a defense which applies to each Class member with equal force and

which can be adjudicated uniformly with a single stroke at an appropriate stage of the litigation.

        As a final point on the Text Class, “the burden of proof is on defendant to establish that

plaintiff expressly consented to be contacted.” Chavez v. Advantage Group, 959 F.Supp.2d 1279,

1280 (D. Colo. 2013). Meanwhile, “plaintiff bears the burden of establishing that common issues



                                                    6
  Case 3:19-cv-00120-X Document 41 Filed 04/06/20                   Page 7 of 12 PageID 371




predominate.” Donaca v. Dish Netwrok, LLC., 303 F.R.D. 390, 401 (D. Colo. 2014). In other

words, at the certification stage Plaintiff bears only the burden to demonstrate that an element of

a claim or defense is capable of resolution on a class basis using common evidence; Abboud

does not bear the ultimate burden of proof to show that consent was invalid. See Messner v.

Northshore University HealthSystem, 669 F.3d 802, 818 (7th Cir. 2012) (“[P]laintiffs’ ‘burden at

the class certification stage [was] not to prove the element of antitrust impact,’ but only to

‘demonstrate that the element of antitrust impact is capable of proof at trial through evidence

that is common to the class rather than individual to its members.’” (citations omitted)).

       Defendant apparently does not have any specific evidence that any individuals consented

at all; instead, it has the same evidence for all class members—testimony regarding its supposed

internal policy of having agents ask consumers orally for their consent. In other words, Agentra’s

only evidence of consent is the same for every class member—a recitation of its supposed policy

and its concomitant belief that agents followed through with the procedure. This situation

presents a clear case for resolution on a class basis because Defendant’s course of conduct was

identical for each member of the class and the Court can uniformly adjudicate whether the course

of conduct was sufficient to constitute prior express consent. Agentra fails to point to even a

single person from whom it obtained consent in a manner outside its supposed policy.

       As such, the Court should find that Plaintiff has carried its burden of demonstrating that

these common issues predominate in the present case.

       B.      The Agent Class satisfies all elements of Rule 23

       Agentra attacks certification of the Agent Class on three primary grounds: (1) Agentra

states that it cannot tell which calls were made to promote an Agentra policy, and that it only has



                                                  7
    Case 3:19-cv-00120-X Document 41 Filed 04/06/20                Page 8 of 12 PageID 372




information for consumers who signed up and had their information entered into 1Enrollment by

the agent (dkt. 39 at 4-5); (2) Agentra does not know which dialing equipment the agents at issue

used (id. at 5); and (3) Agentra does not know which numbers belong to cellphones (id.).

       As to Defendant’s first main argument that it cannot tell which calls were made to

promote an Agentra policy, and that it only has information for consumers who signed up, the

Class can be determined through various means in addition to the information Agentra has

available in 1Enrollment. First, the data Agentra has in its 1Enrollment portal for the agents at

issue is a great starting point—these records clearly reflect consumers called by the agents at

issue for the purpose of soliciting an Agentra product. Second, the Parties can acquire records

from the agents themselves reflecting who was called for the purpose of promoting an Agentra

policy. Finally, sworn statements from Class members can be used to show that the calls were

received. As the Northern District of Illinois has explained, “Defendants’ arguments, however,

primarily assume a class or claim identification process that is based on affidavits alone, not the

combination of documentary evidence and a sworn statement that plaintiffs propose.”

Birchmeier, 302 F.R.D. 240, 249–50 (N.D. Ill. 2014).1 Hence, class members will be able to

submit sworn testimony that they received calls that pitched an Agentra product. Those sworn

statements, plus the records that Agentra has in its 1Enrollment portal already, as well as records

that can be obtained from the agents at issue underscore the fact that membership is based on



1
 A class is not rendered unascertainable merely because an analysis of data is necessary to
determine class membership. See Dunnigan v. Metro. Life Ins. Co., 214 F.R.D. 125, 136
(S.D.N.Y. 2003) (“[T]he class can be identified through an examination of the individual files of
each of the participants. The fact that this manual process may be slow and burdensome cannot
defeat the ascertainability requirement.”).



                                                 8
     Case 3:19-cv-00120-X Document 41 Filed 04/06/20                    Page 9 of 12 PageID 373




objective requirements; and suggesting that Class members submit such documents doesn’t

undercut findings of ascertainability, predominance, or manageability/superiority.

          The same is true of Agentra’s contention that it cannot determine which calls were made

using the same dialing equipment that was used to call Class members. The identity of the

systems used by the agents at issue is an objective inquiry that can be obtained from the agents in

question. It is also a common question for the Class as to whether such systems constitute an

ATDS. With a single stroke, the Court can determine whether they do or not for the entire Class.

          Finally, whether a number was assigned to a cellular service or a landline is an objective

inquiry. This shouldn’t be an issue; such issues are routinely handled in TCPA cases. See

Doherty v. Comenity Capital Bank & Comenity Bank, No. 16CV1321-H-BGS, 2017 WL

1885677, at *4 (S.D. Cal. May 9, 2017) (“Plaintiffs' expert consultant is able to identify which

calls were made to cellphones from the outbound dial list, a common issue as to the class, as well

as the number of calls made to each cellphone.”); Ung v. Universal Acceptance Corp., No. CV

15-127 (RHK/FLN), 2016 WL 9307196, at *2 (D. Minn. July 6, 2016) (Plaintiff’s expert

“compared the phone numbers on UAC 01242 and UAC 01243 against the Interactive Marketing

Solutions and the Neustar ported-to-wireless and ported-to-landline databases to opine which of

the phone numbers on the spreadsheets belonged to cell phone numbers.”. Hence, experts are

able to analyze the available data to determine which numbers belong to cellphones, and class

members will be able to submit both sworn testimony as well as documents2 proving that their

number was assigned to a cellphone.

          Thus, the Court should certify the Agent Class as well.


2
    Phone bills, contracts and other documents show whether service was for a landline or cellphone.


                                                      9
  Case 3:19-cv-00120-X Document 41 Filed 04/06/20                  Page 10 of 12 PageID 374




       C.      Superiority is satisfied as well

       As explained above, none of Defendant’s arguments undercut superiority—any issues

with manageability can be addressed through the combination of Agentra’s records, the records

of its agents, and class member statements and documents.

       Those issues aside, as one Court has explained:

       Additionally, the Court notes the statutory damages provided by the TCPA are “not
       sufficient to compensate the average consumer for the time and effort that would
       be involved in bringing a small claims action against a national corporation.” Agne
       v. Papa John’s Int'l, Inc., 286 F.R.D. 559, 571–72 (W.D. Wa. 2012) (citing cases);
       see also Whitaker v. Bennett Law, PLLC, No. 13-CV-3145, 2014 WL 5454398, at
       *7 (S.D. Cal. 2014) (finding that given the damages allowed under the TCPA,
       “requiring the putative class members to adjudicate their claims independently
       would be too economically burdensome and would deprive many of a chance to
       recover under the law”). In light of these considerations, the Court finds that a class
       action is superior to individual adjudication.

Abante Rooter & Plumbing, Inc. v. Alarm.com Inc., No. 15-CV-6314-YGR, 2017 WL 1806583,

at *10 (N.D. Cal. May 5, 2017).

III.   CONCLUSION

       Plaintiff’s proposed Class definitions are sufficiently tailored to meet the requirements of

Fed. R. Civ. P. 23, and common issues of fact and law predominate over any supposed individual

issues. As such, the Court should grant class certification and award such additional relief as the

Court deems necessary, reasonable, and just.

Dated: April 6, 2020                           Respectfully Submitted,

                                               By:    /s/ Patrick H. Peluso
                                                     One of Plaintiff’s Attorneys

                                               Steven L. Woodrow*
                                               swoodrow@woodrowpeluso.com
                                               Patrick H. Peluso*


                                                  10
  Case 3:19-cv-00120-X Document 41 Filed 04/06/20               Page 11 of 12 PageID 375




                                            ppeluso@woodrowpeluso.com
                                            Taylor T. Smith*
                                            tsmith@woodrowpeluso.com
                                            Woodrow & Peluso, LLC
                                            3900 East Mexico Ave., Suite 300
                                            Denver, Colorado 80210
                                            Telephone: (720) 213-0675
                                            Facsimile: (303) 927-0809

                                            Robert B. Kleinman
                                            robert@commonsensecounsel.com
                                            Breanne Cope
                                            breanne@commonsensecounsel.com
                                            Common Sense Counsel LLP
                                            404 West 7th Street
                                            Austin, Texas 78701
                                            Telephone: (512) 299-5329
                                            Facsimile: (512) 628-3390

                                            Brooke Frances Cohen
                                            brookefcohen@gmail.com
                                            4334 University Blvd
                                            Dallas, TX 75205
                                            Telephone: (214) 384-0537

                                            Attorneys for Plaintiff and the Class

                                            * Pro Hac Vice




                               CERTIFICATE OF SERVICE

       I hereby certify that, on the date indicated below, the foregoing document (and any

attachments or accompanying documents) was served via the Court’s electronic filing system to

all counsel of record.




                                               11
 Case 3:19-cv-00120-X Document 41 Filed 04/06/20     Page 12 of 12 PageID 376




Date: April 6, 2020

                                         /s/ Patrick H. Peluso




                                    12
